ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-146, concluding that CARL C. BOWMAN of WESTVILLE, who was admitted to the bar of this State in 1962, and who thereafter was suspended from the practice of law by Orders of this Court filed November 6, 2002, and January 17, 2003, and who remains suspended at this time, should be suspended from the practice of law for a period of six months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 1.16(d) (failure to protect client’s interests on termination of representation), RPC 3.3(a)(1) (false statement of material fact to a tribunal), RPC 8.1 (failure to cooperate with disciplinary authorities), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that CARL C. BOWMAN is suspended from the practice of law for a period of six months and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.